DETAILED ACTION

43Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a first office action in response to an application for letters patent filed on 22 September 2020. Claims 1-19 are presented for examination.

This application is a continuation of International Patent Application No. PCT/US2020/020314 filed on Feb. 28, 2020, now pending, which claims the benefit of U.S. Provisional Application No. 62/812,652 filed on Mar. 1, 2019.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/22/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  Claims 5 and 15, line 5, after “access control policy” delete the period (.) and substitute it by --;--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation "the VCVI".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haidar et al. hereinafter Haiddar US 2017/0078398 A1.

Note: Haidar does not name CVIS, IVI, and VCVI the same way they are named in the claims. However, the features and concept are the same. 


As per claim 1,  Haidar teaches a method for remote execution of applications for a connected vehicle infotainment system (CVIS) (see fig 1 and see as well element 10 that discusses vehicle infotainment) comprising: establishing a network connection between the CVIS and a cloud server hosted in a cloud computing platform (see fig 1, par 0047; web server, HTTP etc); sending a remote execution request for at least one application, wherein the at least one application is executed by the cloud server (see par 0008, 0050; interaction between client-server); receiving execution results from the at least one application cloud server (par 0008 and 0050); and rendering (display) the execution results on the CVIS while allowing interoperability with applications executed over at least one other environment included in the vehicle (see par 0008 and 0050; client side and server side vehicle infotainment process may interface with each other via network; based on their interaction and interoperability, a display showcases the result). As per claims 2, 12, Haidar teaches wherein the at least one other computing environment includes at least one user device connected to the CVIS and in-vehicle infotainment (IVI) integrated in the CVIS (see fig 1; par 0042-0043, 0044; CVIS and IVI complete and implement each other). As per claims 3, 13, Haidar teaches wherein the remote execution is based on at least a first policy defined with CVIS (see par 0059, 0061; rules determines what information should be displayed). As per claims 4, 14, Haidar teaches wherein the rendering of the execution output is based on a second policy defined with CVIS (see par 0059 and 0061; variety of rules). As per claims 5, 15, Haidar teaches wherein each of the first policy and second policy includes any one of: a navigation application access control policy (par 0107, 0089), a usage-based insurance application access control policy, a parking payment application access control policy, a fueling payment application access control policy (par 0090), and a driverless self-parking application access control policy. Each policy can be a different entity (par 0093). As per claims 6, 16, Haidar teaches wherein the first and second policy are enforced by the VCVI client secure I/O bridge embedded in the CVIS (inherent in par 0057; see item 60). As per claims 7, 17, Haidar teaches wherein each of the first policy and the second policy are different for each of the at least one application (see par 0107, 0089, 0090, and 0093). As per claims 8, 18, Haidar teaches wherein the first policy and second policy are defined and signed by at least one of: a vehicle maker (device maker), a fleet manager, or a dealer (see par 0103, 0127, and 0135). As per claims 9, 19, Haidar teaches re-rendering the execution results in response to a user input (see par 0011, 0066-0067, and 0069; display on top left panel and more). As per claim 10, it is a non-transitory computer readable medium of the method claim 1 discussed above. Therefore, it is rejected under the same rationale.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.